As is stated in the majority opinion, the majority of this Court has heretofore held such refunding bonds as are contemplated to be issued pursuant to the determination of this case are valid and that taxes to produce funds with which to pay the same may be levied upon all property upon which taxes could be levied to pay the original bonds which are now proposed to be refunded, including homesteads of all values.
I have heretofore, and do now, entertain the view that refunding bonds constitute a new contract which no one may be compelled or required to enter into, and that such new contract is subject to all statutory and constitutional provisions that may exist at the time such new contract is made. For this reason it appears to me that there is no sound logic supporting the proposition that because homesteads were taxable to pay the original bonds such homesteads remain, regardless of the constitutional inhibitions, subject to the levy and assessment of taxes to produce funds *Page 274 
to pay off the obligations evidenced by the contract made subsequent to the adoption of the so-called Homestead Amendment.
Of course, I recognize that it is highly expedient for the taxing units to refund their various bond issues and it would have been a wise thing for the framers of the Constitutional Amendment to have provided that all homesteads would be subject to taxation to produce funds with which to pay off debts existing at the time the amendment was adopted.
A majority of the Court, however, have heretofore determined this question as is indicated in the majority opinion and the view so expressed has become the law of this jurisdiction. I yield my personal views to the legal principle so established and, therefore, concur in the majority opinion.
ELLIS, P.J., concurs.